Citation Nr: 1432444	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-35 522	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

2.  Entitlement to service connection for a right hand disorder other than carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to December 2001.  He also served in the Army Reserves, with active duty for training from September 24, 2006 to October 18, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for bilateral carpal tunnel syndrome, and service connection for a right hand disability other than carpal tunnel syndrome.  The claims folder was subsequently transferred to the RO in Detroit, Michigan.  

In August 2009, the Board remanded the case so that a hearing could be scheduled. On November 18, 2009, the Veteran and his mother appeared at the Detroit, Michigan RO and testified by way of a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  

In March 2010, the Board remanded the case for additional evidentiary development and consideration.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in August 2010.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

A review of the Virtual VA paperless claims processing system reveals that an informal hearing presentation from the Veteran's service representative, dated June 12, 2014, has been associated with his paperless claims file.  

FINDINGS OF FACT

1.  It is as likely as not that the Veteran has median nerve dysfunction at the wrists associated with carpal tunnel syndrome that is related to his period of active duty.  

2.  The Veteran does not have a right hand disorder other than carpal tunnel syndrome.  

CONCLUSIONS OF LAW

1.  The Veteran likely has bilateral carpal tunnel syndrome that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2013).  

2.  The Veteran does not have a right hand disorder other than carpal tunnel syndrome that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in November 2006 from the RO to the Veteran, which was issued prior to the RO decision in November 2007.  That letter informed the appellant of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claims on appeal.  The Veteran has been afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided medical opinions sufficient to decide the appeal.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the appellant in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding either of the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The service treatment records (STRs) indicate that the Veteran was seen in February 2000 for complaints of right hand numbness over the previous 6 days; he reported being at work when he was hit with a bucking bar.  The assessment was transient numbness.  In April 2000, the Veteran was seen for complaints of pain in the left wrist; he reported twisting it in the field.  The assessment was tendonitis.  In May 2000, he was diagnosed with left elbow pain, probable ligamentous strain.  The Veteran was seen in August 2000 with complaints of a laceration to the right palm as a result of working with sheet metal one hour earlier.  The assessment was superficial abrasion.  In February 2001, the Veteran was seen for a laceration of the right thumb.  On the occasion of his separation examination in November 2001; clinical evaluation of the upper extremities was normal.  

Reserve records indicate that the Veteran was activated in September 2006.  During an initial evaluation on September 26, 2006, the Veteran reported being diagnosed with carpal tunnel syndrome while on active duty.  He was referred for an EMG/NCS study in October 2006, which reported a diagnosis of bilateral carpal tunnel syndrome, right greater than left.  In a memorandum, dated October 2, 2006, it was noted that the Veteran had carpal tunnel syndrome in both hands that would prevent him from working as an airframe mechanic; it was recommended that he be released from service.  

The Veteran's initial claim for service connection (VA Form 21-526) was received in October 2006.  Submitted in support of the claim were the results of a nerve conduction study/EMG study, dated in October 2006, which noted that an electro-diagnostic examination was consistent with mild carpal tunnel syndrome, right greater than left.  

Submitted in support of the Veteran's claim were VA outpatient treatment records dated from February 2008 to July 2008, which reflect a diagnosis of bilateral carpal tunnel syndrome.  The Veteran was seen at a VA outpatient clinic in February 2008 to establish care.  At that time, it was noted that he had a past medical history significant for bilateral carpal tunnel syndrome diagnosed in 2006.  He also reported that he had arthritis of the right hand.  The pertinent impression was carpal tunnel syndrome.  The examiner noted that this is the history that was declared by the Veteran, with no medical documentation to confirm; however, he noted that the Veteran appears to be reliable and he had an EMG study done.  

At his personal hearing in November 2009, the Veteran indicated that he experienced a laceration on the right hand while on active duty.  The Veteran reported that he experienced symptoms in service, but he did not seek any treatment until he was discharged from service.  The Veteran said that he started noticing problems with swelling after his discharge from service; he said he was prescribed anti-inflammatory medication to help with arthritis and a brace for the carpal tunnel syndrome.  The Veteran related that he had swelling in the right hand in the morning; he also had problems with pain and loss of mobility.  The Veteran testified that he does not have any residuals of the lacerations; he stated that his current problems involve the carpal tunnel syndrome and the arthritis.  The Veteran also maintains that his bilateral carpal tunnel syndrome is related to the work he performed in service as an air frame structural mechanic.  

The Veteran was afforded a VA examination in March 2010.  At that time, it was noted that the Veteran's military occupational specialty was truck repair; he was required to use an air hammer.  The Veteran noted that his right hand arthritis had its onset in 2002.  He reported the onset of bilateral carpal tunnel in 2001; he stated that the condition got gradually worse in service.  The Veteran reported numbness and tingling in both hands.  The Veteran also reported difficulty with twisting movement of the right hand.  X-ray study of the right hand revealed no evidence of fracture-dislocation or any bony destructive changes; soft tissue appeared normal.  Following an evaluation of the hand, the impression was normal examination of the right hand.  The examiner reported a diagnosis of normal radiological examination of the right hand.  The examiner opined that the right hand discomfort was not caused by or a result of military service.  He explained that no documentation is found in the review of the Veteran's claims folder that would substantiate that his right hand discomfort was a chronic condition during military service.  Following a peripheral nerves examination, the examiner reported a diagnosis of mild bilateral median nerve dysfunction at the wrist, right, mild, left, borderline; the problem associated with the diagnosis is carpal tunnel syndrome.  The examiner opined that the Veteran's mild bilateral median nerve dysfunction was not caused by or a result of military service.  He explained that no documentation was found in the review of the Veteran's claims folder that would substantiate that his EMG findings were a chronic condition during military service.  

III.  Analysis

In general, the law provides that service connection may be granted to a veteran for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21) (A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (A) (West 2002); 38 C.F.R. § 3.6(c) (2013).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22) (C).  

As noted, the term "active military, naval, or air service" includes active duty. It also includes "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013).  See McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2013).  

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67   (citing Paulson, 7 Vet. App. at 469-70 , for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and the claimant does not achieve Veteran status for purposes of that claim.").  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Carpal Tunnel Syndrome

Having considered all of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection is warranted for bilateral carpal tunnel syndrome.  The Veteran testified that he developed numbness in his hands and eventually carpal tunnel syndrome as a result of using the air tools in service.  Significantly, in a memorandum, dated October 2, 2006, it was noted that the Veteran had carpal tunnel syndrome in both hands that would prevent him from working as an airframe mechanic; it was recommended that he be released from service.  The record confirms that the Veteran was an aircraft structural repairman.  During the March 2010 VA examination, the examiner noted that the Veteran's military occupational specialty was truck repair, and he was required to use an air hammer.  The Veteran reported the onset of bilateral carpal tunnel in 2001; he stated that the condition got gradually worse in service.  Following an examination, the examiner reported a diagnosis of mild bilateral median nerve dysfunction at the wrist, right, mild, left, borderline.  The examiner opined that the Veteran's mild bilateral median nerve dysfunction was not caused by or a result of military service.  He explained that no documentation was found in the review of the Veteran's claims folder that would substantiate that his EMG findings were a chronic condition during military service.  

The Board has considered the March 2010 opinion provided by the VA examiner. However, the Board finds this opinion to be of limited probative worth to the extent that the examiner presented an inconsistent factual basis in addressing the etiology of the mild bilateral median nerve dysfunction at the wrists.  On the one hand, the examiner acknowledged that the Veteran worked in service doing truck repair and had to use an air hammer.  He also described the onset as chronic and gradual.  On the other hand the examiner concluded that no documentation was found in the review of the Veteran's claims folder that would substantiate that his EMG findings were a chronic condition during military service.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Such is the case here.  

In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board further finds that the lay evidence presented by the Veteran is sufficient a continuity of symptoms after service.  During testimony in November 2009, the Veteran indicated that he had had discomfort in both of his hands since active duty service.  

The Board is aware that the evidence is limited with respect to nexus evidence.  However, the Board concludes that in this case, as it now stands, the evidence of record is at the very least in relative equipoise as to whether the Veteran's current mild bilateral median nerve dysfunction at the wrists is related to his period of active service.  Given the October 2006 memorandum from service, indicating that the Veteran was found to have carpal tunnel syndrome in both hands that will prevent him from working as an airframe mechanic and recommended that he be released from service, and in light of the Veteran's account of the symptoms he experienced from his period of active duty service, the Board concludes that the evidence tends to show that the Veteran's current mild bilateral median nerve dysfunction at the wrists had its onset during his active duty service.  In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise.  Thus, entitlement to service connection is warranted. 

In sum, given the absence of the Veteran's service treatment records, the Veteran's statements and testimony regarding his military duties, the Board finds that the evidence is in equipoise as to whether the Veteran's current bilateral hand disorder is related to service.  Therefore, in resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that service connection for mild bilateral median nerve dysfunction at the wrists is warranted.  38 U.S.C.A. § 5107(b).  

B.  Right hand disorder, other than carpal tunnel syndrome

As noted above, the fundamental requirement for any claim for service connection is proof the Veteran has the condition claimed.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Here, the Board finds that the evidence of record does not demonstrate that the Veteran has had a right hand disorder other than carpal tunnel syndrome.  The STRs reflect that the Veteran was treated for complaints of right hand numbness in February 2000; the assessment was transient numbness.  In August 2000, he was seen with complaints of a laceration to the right palm as a result of working with sheet metal one hour earlier.  The assessment was superficial abrasion.  In February 2001, the Veteran was seen for a laceration of the right thumb.  However, at the time of his separation examination in November 2001; clinical evaluation of the upper extremities was normal.  The service treatment records do not reflect any diagnosis of a right hand disorder.  

The Board has also reviewed numerous post-service VA treatment records, some of which note the Veteran's complaints of hand pain.  These records reflect a diagnosis of bilateral carpal tunnel syndrome; none of the records attributes the symptoms to an underlying right hand disorder.  An element of a service connection claim is the existence of a current disability.  However, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In consideration of the evidence of record, the Board finds that diagnosis of current right hand disorder other than carpal tunnel syndrome has not been shown.  Although the evidence shows that the Veteran experiences right hand pain, an associated diagnosis is not evident other than carpal tunnel syndrome.  It is noteworthy that the March 2010 VA examiner reported a diagnosis of mild bilateral median nerve dysfunction at the wrist, right, mild.  The examiner added that there were no objective findings or medical record documentation to support a right hand disorder.  Significantly, the evidence shows that, during the pendency of the claim, a diagnosis pertaining to the right hand has not been made other than for "pain."  

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The evidence reflects that the Veteran does not have a diagnosed right hand disorder other than carpal tunnel syndrome.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for a right hand disorder is not warranted.  

For the foregoing reasons, the Board finds that the claim of service connection for a right hand disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

Service connection for bilateral carpal tunnel syndrome is granted.  

Service connection for a right hand disorder other than carpal tunnel syndrome is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


